Title: From James Madison to Robert C. Latimer, 11 January 1803
From: Madison, James
To: Latimer, Robert C.


Sir,
Department of State 11. January 1803.
The President of the United States has received your memorial respecting the spanish Brigantine Los Amigos.
If damages were justly due in the case, the spanish claimant might have pursued his redress judicially beyond the first sentence of the District Court.
At present it does not seem requisite, that the Executive should pass an opinion upon its merits, as they are incompetent to grant indemnity for the injury complained of. This defect of power not applying to the Legislature, the memorial might have been, with more propriety, addressed to them: but considering that a treaty for adjusting mutually the wrongs committed during the late war and which are complained of by the citizens and subjects of the United States and Spain is now depending for ratification, the Legislature may not be inclined at present to take up the case of Los Amigos. I am, Sir, very respectfully &ca
James Madison.
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14).



   
   For the case of the brig Los Amigos, see Levi Lincoln to JM, 3 July 1802 (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:362–64 and n. 1, 365 n. 2).


